F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            JUN 2 2003
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.                                              No. 02-1107
                                                   (D. Ct. No. 00-CR-439-S)
 CHRISTIAN JONES,                                          (D. Colo.)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, BRORBY, Senior Circuit Judge, and
O’BRIEN, Circuit Judge.



      Defendant-Appellant Christian Jones pled guilty to possession with intent

to distribute cocaine and cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B), reserving his right to appeal the district court’s denial of his motion to

suppress. Mr. Jones filed a timely notice of appeal on March 4, 2002. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291 and AFFIRM.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                I.   B ACKGROUND

      Beginning in April 1999, federal agents in the Southern Colorado Drug

Task Force (“Task Force”), a joint operation between the Bureau of Alcohol,

Tobacco, & Firearms (“ATF”) and the Drug Enforcement Administration

(“DEA”), began a long-term investigation into the cocaine trafficking activities of

a number of individuals in Pueblo and Colorado Springs, Colorado. ATF Special

Agent James Deir was a member of the Task Force, based in Colorado Springs,

Colorado.

      On July 5, 2000, a confidential informant purchased $200 worth of crack

cocaine from Lionel Amos. Approximately two hours later, the informant

purchased an additional, similar amount of crack cocaine from Amos. Task Force

officials monitored both of these controlled purchases and subsequently set up a

surveillance team to monitor Amos’ activities.

      On July 7, 2000, the informant attempted to page Amos in order to

purchase more crack cocaine, but Amos did not respond. The informant told Task

Force officials this meant that Amos was out of cocaine and going to Colorado

Springs to resupply.

      On July 10, 2000, ATF Special Agent Deir set up a surveillance team

outside the apartment of Mapajuana Naki, in Colorado Springs, Colorado. Task

Force officials had observed Amos’ vehicle parked outside Naki’s apartment and


                                       -2-
knew that Naki was Amos’ girlfriend. At approximately 11:40 a.m., Amos left

Naki’s apartment. Special Agent Deir and other Task Force officials followed

Amos to 3928 Red Cedar Drive – the residence of defendant and Celeste Abeyta.

Amos remained at defendant’s residence for approximately four and one half

hours before a taxi arrived at 3928 Red Cedar Drive from the airport. A woman,

later identified as Abeyta, exited the taxi with one bag and entered the house.

Minutes later, Amos left defendant’s residence, briefly returned to Naki’s

apartment, and then proceeded southbound on Interstate 25, toward Pueblo.

      Special Agent Deir, accompanied by Task Force officials and other state

and local law-enforcement officers, followed Amos on Interstate 25. During this

surveillance, DEA Special Agent Mark Recht contacted the Colorado State Patrol

and informed them of their suspicions of Amos’ activity. At some point later, a

Colorado State Patrol trooper, Steven Ortiz, stopped Amos based on his excessive

speed, searched Amos’ car after he consented, and found approximately three

ounces of cocaine. 1

      On that same day, Special Agent Deir prepared an application and affidavit


      1
         Following this search, Agent Pat Crouch, with the Colorado Bureau of
Investigation, interviewed Amos. During that interview, Amos denied that he had
obtained the cocaine from 3928 Red Cedar Drive and instead claimed that he had
stolen it on July 9, 2000. Amos also denied being at the defendant’s residence on
July 10, 2000. The district court, however, found that Special Agent Deir was
unaware of these statements at the time he prepared his affidavit, and we accept
this finding as it is not clearly erroneous.

                                        -3-
for the issuance of a warrant to search the defendant’s residence at 3928 Red

Cedar Drive. Special Agent Deir’s affidavit included all the information

chronicled above. In addition, Special Agent Deir stated that Amos routinely

used women as carriers in his cocaine-trafficking business, information he had

learned during the course of the investigation, and noted further that, based on his

law-enforcement experience, drug traffickers commonly use women to smuggle

drugs on airplanes using single carry-on bags.

      Based on all this information, a magistrate in El Paso County issued a

search warrant for defendant’s residence at 3928 Red Cedar Drive. Special Agent

Deir and other Task Force officials executed the warrant on July 11, 2000, and

found seventeen grams of cocaine base and just under one kilogram of powder

cocaine at defendant’s residence.

      Jones filed a motion to suppress the evidence found at 3928 Red Cedar

Drive, which the district court denied in an order dated November 28, 2001. This

appeal followed.

                                 II.   D ISCUSSION

      On appeal, Jones argues that the district court erred in denying his motion

to suppress for two reasons: (1) the search warrant was not supported by probable

cause; and (2) the good-faith exception announced in United States v. Leon, 468

U.S. 897 (1984), does not apply. For the reasons set forth below, we disagree


                                        -4-
with the first proposition and find it unnecessary to consider the second.

      A.     Standard of Review

      In reviewing Jones’ Fourth Amendment suppression claim, we accept the

district court’s factual findings unless they are clearly erroneous and view the

evidence in the light most favorable to the district court’s ruling. United States v.

Smith, 63 F.3d 956, 960 (10th Cir. 1995), vacated on other grounds, 516 U.S.

1105 (1995). The ultimate question of whether a Fourth Amendment violation

occurred, however, is an issue of law, which we review de novo. Id.

      B.     Probable Cause

      The Fourth Amendment requires that “no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched and the persons or things to be seized.” U.S. C ONST . A MEND

IV. We recognize that “‘probable cause is a fluid concept – turning on the

assessment of probabilities in particular factual contexts – not readily, or even

usefully, reduced to a neat set of legal rules.’” United States v. Soussi, 29 F.3d

565, 568 (10th Cir. 1994) (quoting Illinois v. Gates, 462 U.S. 213, 232 (1983)).

An issuing magistrate must make a practical, commonsense decision whether,

given the totality of the circumstances set forth in the affidavit, there is a fair

probability that a search will reveal contraband or evidence of a crime in a

particular place. Id.


                                          -5-
      “A reviewing court must give ‘great deference’ to the magistrate’s

determination of probable cause and should uphold that conclusion if the ‘totality

of the information contained in the affidavit provided a substantial basis for

finding there was a fair probability that evidence of criminal activity would be

found.’” Id. at 568-69. In making this determination, the magistrate may

properly consider an affiant’s experience and expertise. Id. at 569.

      In this case, Jones alleges that the affidavit was deficient for three reasons:

(1) the affidavit, which chronicled Special Agent Deir’s observation of Amos’

activities of July 10, 2000, did not support the magistrate’s probable-cause

determination; (2) information in the affidavit supplied by the confidential

informant was unsubstantiated and uncorroborated; and (3) Special Agent Deir

failed to provide adequate information about his training and experience. For the

reasons set forth below, we disagree.

      1.     Special Agent Deir’s Observation of Amos’ Activities on July 10,

             2001

      Jones first argues that Special Agent Deir’s observation of Amos’ activities

on July 10, 2000, did not provide probable cause to support the search of his

home. Jones is correct in pointing out that neither his association with Amos nor

Amos’ mere presence at his residence, standing alone, could give rise to probable

cause to search his house. See United States v. Anderson, 981 F.2d 1560, 1566


                                         -6-
(10th Cir. 1992) (holding that, without more, agents lacked probable cause to

arrest defendant who visited a house that contained drugs, walked by the place of

arrest of alleged co-conspirators, and parked in the same parking lot with a U-

Haul previously seen at the same place). In this case, however, it was Amos’

presence at Jones’ home under all the surrounding circumstances that gave rise to

probable cause. The relevant circumstances include the following: (1) the

informant told Agent Deir that Amos would be traveling to Colorado Springs to

obtain more drugs; (2) Special Agent Deir observed Amos enter Jones’ residence

and remain there for over four and one half hours; (3) Special Agent Deir

observed Abeyta arrive from the airport in a taxi carrying one bag, and, seven

minutes later, Amos left Jones’ residence; (4) Special Agent Deir provided the

magistrate with statements indicating that drug traffickers commonly use air

travel to smuggle drugs, oftentimes women with single carry-on bags; and (5)

shortly after Amos left Jones’ residence, Colorado State Patrol troopers found him

in possession of three ounces of cocaine. Thus, it was not Amos’ mere presence

at Jones’ Red Cedar Drive residence that gave rise to probable cause; rather, it

was the “totality of the information” in the affidavit taken as a whole, which

provided the magistrate with a “‘substantial basis for finding there was a fair

probability that evidence of criminal activity would be found.’” Soussi, 29 F.3d

at 568-69 (citation omitted).


                                         -7-
      2.     Confidential Informant’s Statements

      Jones next challenges the affidavit’s inclusion of the confidential

informant’s statements, arguing that the informant’s information was

unsubstantiated and uncorroborated. We disagree. “In making a probable cause

determination [involving a confidential informant], the issuing magistrate must

examine the totality of the circumstances set forth in the affidavit, including an

informant’s veracity and basis of knowledge.” United States v. Danhauer, 229

F.3d 1002, 1006 (10th Cir. 2000). We have previously held that “the successful

completion of [a] controlled buy . . . [is] sufficient to establish the reliability of

the informant.” Smith, 63 F.3d at 961. Further, “[w]hen there is sufficient

independent corroboration of an informant’s information, there is no need to

establish the veracity of the informant.” Danhauer, 229 F.3d at 1006.

      In this case, the informant’s successful completion of two controlled

purchases of cocaine demonstrated her familiarity with Amos and personal

knowledge of his drug-trafficking activities. Cf. Smith, 63 F.3d at 961. Further,

Special Agent Deir provided “independent corroboration” in his affidavit, see

Danhauer, 229 F.3d at 1006. Specifically, Deir stated that Colorado State Patrol

troopers found Amos in possession of cocaine shortly after leaving Jones’

residence. Thus, the magistrate reasonably relied on the informant’s statements

contained in Special Agent Deir’s affidavit in making his probable-cause


                                           -8-
determination.

      3.     Special Agent Deir’s Training and Experience

      Finally, Jones challenges the sufficiency of the affidavit based on the fact

that Special Agent Deir failed to provide adequate detail about his training and

experience. Although Special Agent Deir did not list his specific training in the

affidavit, he did note that he was an ATF agent working with the Southern

Colorado Drug Task Force, a joint operation between the ATF and the DEA.

Further, Special Agent Deir indicated in the affidavit that he was intimately

involved in the investigation of this case. The fact that Special Agent Deir did

not include an exhaustive account of his relevant experience does not alter the

reasonableness of the magistrate’s probable-cause determination.

      Jones specifically challenges Special Agent Deir’s statement in the

affidavit that, based on his experience, drug traffickers routinely use females on

commercial planes to smuggle narcotics. We agree with the district court that

even the slightest familiarity with drug trafficking could support this opinion.

Certainly, this would be well within the training and experience of an ATF agent

working with a drug task force.

        Because we affirm the district court’s finding that the warrant was

supported by probable cause, we need not address the applicability of the   Leon

good-faith exception.


                                           -9-
                               III.   C ONCLUSION

      Based on the foregoing, we AFFIRM the district court’s denial of Jones’

motion to suppress and AFFIRM his conviction under 21 U.S.C. § 841(a)(1) and

(b)(1)(B).

                                      ENTERED FOR THE COURT,



                                      Deanell Reece Tacha
                                      Chief Circuit Judge




                                       - 10 -